                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

BARBARA J. McGATHY,                            )
               Plaintiff,                      )
                                               )
v.                                             )      JUDGMENT
                                               )
                                               )      No. 5:16-CV-235-FL
                                               )
NANCY A. BERRYHILL,                            )
Commissioner of Social Security,               )
                     Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for approval of attorney’s fees under section 206(b) of the Social
Security Act, 42 U.S.C. § 406(b).

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 17, 2018, that plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the amount
of $10,720.00.

This Judgment Filed and Entered on October 17, 2018, and Copies To:
Jonathan Blair Biser (via CM/ECF Notice of Electronic Filing)
Kaba-Kabi A. Kazadi (via CM/ECF Notice of Electronic Filing)

October 17, 2018                       PETER A. MOORE, JR., CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
